Citation Nr: 0831572	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-37 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for schizophrenia, to 
include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from October 1979 to April 
1980.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by a 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran asserts that he has PTSD as a result of an in-
service rape.  Review of the record reflects that the veteran 
reported a pre-service history of elemental auditory and 
visual hallucinations at the age of 15 or 16 during VA 
inpatient treatment in February 2005.  Despite the foregoing, 
his psychosocial function was reported to be very good during 
that time.  

The veteran's representative, citing to the service personnel 
records which do document episodes of misbehavior (the 
veteran was ultimately afforded an expedited  honorable 
discharge for failure to maintain acceptable standards for 
retention), has stated that these episodes represent the type 
of "behavior changes" which represent credible evidence of 
an in-service stressor as outlined at 38 C.F.R. § 3.304(f).  
See also Patton v. West, 12 Vet. App. 272, 278 (1999); VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).  It is 

VA clinical records containing an assessment of PTSD relating 
to the asserted rape/sexual trauma in the military in January 
and February 2005.  The assessment in January 2005 was also 
"R/O Substance Abuse Induced Persisting D/O vs 
Schizophrenia," with the examiner commenting that "[i]t 
seems [the veteran's] psychoses since his rape may best be 
described as secondary to PTSD."  

These veteran's assertions are best addressed by a VA 
Compensation Examination by a psychiatrist that includes an 
opinion as to whether the veteran actually has a diagnosis of 
PTSD under the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, 10 Vet. App. 128 (1997); 38 C.F.R. § 4.125.  
As such, the Board concludes that a VA examination as 
described below is necessary in this case in order to comply 
with the duty to assist the veteran.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Given the clinical evidence linking schizophrenia to PTSD set 
forth above, the Board finds the issue of entitlement to 
service connection for schizophrenia to be inextricably 
intertwined with the claim for service connection for PTSD.  
Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the 
resolution of this issue must be deferred upon the completion 
of the development and adjudication requested below.  
 
For the reason stated above, this case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
examination by a VA psychiatrist to 
determine whether he has PTSD which is 
related to a verified inservice stressor.  
The claims folders, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis, to include a 
discussion as to whether there are any 
behavioral changes documented during 
service which may be viewed as 
corroborative of the veteran having this 
condition as a result of the asserted in-
service rape.  If PTSD is not diagnosed, 
the examiner should explain why the 
diagnosis was not made.

Following a review of the service and 
post service medical records and 
examination of the veteran, the 
psychiatrist must also state whether 
there is a 50 percent probability or 
greater that the veteran has 
schizophrenia that is etiologically 
related to the veteran's service.  If 
PTSD is diagnosed, the examiner should 
state whether there is a 50 percent 
probability or greater that the 
veteran's schizophrenia is 
etiologically related thereto, to 
include by way of aggravation.  

A complete rationale for the each 
opinion must be provided.  The report 
prepared must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claims must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




